PER CURIAM.
We affirm the denial of the motion to suppress the evidence produced by the search of the juvenile’s purse substantially for the reasons expressed by Judge Nicola in his opinion reported at 178 N.J.Super. 329 (J. & D.R.Ct.1980).
However, we find that neither the record nor the findings and conclusions of the trial judge are sufficient for us to determine the sufficiency of the Miranda waiver which was assertedly made by or on behalf of the juvenile immediately before her *281resumed questioning by the police officer. We must therefore remand the matter to the trial court for further proceedings and findings and conclusions in light of the principles enunciated in Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981) and State v. Fussell, 174 N.J.Super. 14 (App.Div.1980).
The final adjudication of delinquency entered on January 7, 1982 is vacated and the matter is remanded for further proceedings consistent herewith. We do not retain jurisdiction.